Citation Nr: 0621979
Decision Date: 07/24/06	Archive Date: 01/18/07

Citation Nr: 0621979	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-24 101	)	DATE JUL 24 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 29, 2002, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a TDIU, effective April 
29, 2002.  


VACATUR

On February 16, 2006, the Board denied the claim for 
entitlement to an effective date earlier than April 29, 2002, 
for the award of a TDIU.  

In February 2006, the veteran's representative filed a motion 
for reconsideration of the Board's February 2006 decision 
asserting she had filed a brief with the Board in October 
2005 via facsimile, and the decision did not address her 
arguments.  She provided evidence that the facsimile was 
received at the Board on October 6, 2005.  The appellant's 
brief was not part of the record at the time of the February 
2006 Board decision but has now been associated with the 
claims file.

In July 2006, the Board determined that the February 16, 
2006, decision would be vacated based upon the reasons 
asserted by the representative in the February 2006 motion 
and that the motion for reconsideration was therefore moot.

Accordingly, for the reasons stated above, the February 16, 
2006, Board decision is vacated only as to the claim for 
entitlement to an earlier effective date for the award of a 
TDIU.  A new decision on this issue will be entered.



ORDER

The Board's February 16, 2006 decision, only to the extent 
that it denied an effective date earlier than April 29, 2002, 
for the award of a TDIU, is VACATED.



_________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0604484	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
2002, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to service connection for hepatitis C.

3.  Whether a document received by facsimile on August 10, 
2002, is a valid notice of disagreement to the July 23, 2002, 
rating decision.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a TDIU, effective April 
29, 2002.  

In July 2005, the veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to service connection for hepatitis 
C and whether a document received by facsimile on August 10, 
2002, was a valid notice of disagreement to the July 23, 
2002, rating decision are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 29, 2002, the veteran submitted an informal 
claim for TDIU.  

2.  A TDIU was not factually ascertainable within one year 
prior to April 2002.

3.  There was no informal claim, formal claim, or written 
intent to file a claim for a TDIU prior to April 2002.  


CONCLUSION OF LAW

An effective date earlier than April 29, 2002, for the award 
of a TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5110, 5111 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.31, 3.155, 3.157, 
3.340, 3.341, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by two May 2002 letters and by the July 2003 
statement of the case.  Initially, it must be noted that the 
claim for entitlement to an earlier effective date for the 
award of a TDIU is a downstream issue from the veteran's 
claim for entitlement to a TDIU.  For example, the veteran 
filed a claim for entitlement to a TDIU in April 2002.  The 
RO issued a VCAA letter in May 2002 informing the veteran of 
what the evidence must show to substantiate that claim.  The 
RO granted a TDIU in a September 2002 rating decision, and 
the veteran has appealed the effective date assigned for that 
benefit.  This is considered a "downstream" issue, as the 
veteran has raised a new issue (earlier effective date), 
following the grant of the benefit sought (TDIU).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for an earlier effective date, VA is not required to 
issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case if the disagreement is not 
resolved.  Id.  Therefore, the RO, in the July 2003 statement 
of the case, informed the veteran of the information and 
evidence needed to substantiate the claim for an earlier 
effective date for a TDIU.  Also in the statement of the 
case, the RO supplied the veteran with the regulation that 
addresses the assignment of effective dates.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters and the 
statement of the case, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The RO told the veteran that he could obtain private records 
himself and submit them to VA.  Finally, the veteran was 
informed that he should submit any evidence in his possession 
that pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has 
obtained VA treatment records, and the veteran has submitted 
private medical records.  VA did not provide the veteran with 
an examination in connection with the claim for an earlier 
effective date (it provided him with an examination in 
connection with his claim for entitlement to a TDIU); 
however, the Board finds that VA was not under an obligation 
to have the veteran examined in connection with the claim for 
an earlier effective date.  Specifically, under the new law, 
an examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, those criteria are not met.  The assignment of 
effective dates for an increased rating is based upon when a 
claim was filed and when the evidence showed that the veteran 
met the criteria for the benefit.  An examination under these 
circumstances would not assist VA in determining whether an 
earlier effective date is warranted.  For these reasons, the 
Board finds that VA was not under an obligation to have the 
veteran examined for the purposes of this claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  At 
the hearing before the undersigned, the veteran indicated he 
wanted to submit additional records following the hearing.  
The undersigned left the claims file open for 60 days to 
allow the veteran to submit additional records.  No records 
have been submitted.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  TDIU

On April 29, 2002, the veteran submitted an informal claim 
for a TDIU.  He attached a letter from a private physician, 
who had examined the veteran earlier that month and 
determined that he was totally disabled "at this time" due 
to service-connected disabilities. 

On June 19, 2002, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability, wherein he stated he had become too disabled 
to work on April 1, 2000, due to post-traumatic stress 
disorder.  

At the July 2005 hearing before the undersigned, the veteran 
and his wife asserted that there had been a claim for 
entitlement to a TDIU pending since as early as the 1970's 
and that the veteran should have been informed of his 
entitlement to a TDIU in 1978.  They also stated that a 1991 
VA hospitalization was an informal claim for a TDIU.  The 
veteran's wife testified that she had stopped working at the 
Post Office but then started her own cleaning business in 
1994, and the veteran subsequently joined her in that 
business.  She stated that the veteran did not have gainful 
employment from 1994 to 2000.  They both expressed 
frustration over not knowing that TDIU benefits were 
available to the veteran prior to filing the claim in 2002 
and that had the veteran been informed of such benefit, he 
would have submitted a claim prior to 2002.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  In a claim for an increased 
evaluation (which includes a claim for individual 
unemployability), unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An 
effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2004); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. § 3.157(b) (2005), once a 
claim for compensation has been allowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R. 
§ 3.157(b). 

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001). 

Prior to April 29, 2002, the veteran's disabilities had a 
combined evaluation of 60 percent.  However, the disabilities 
which combined to 60 percent were from the same incident in 
Vietnam.  See 38 C.F.R. § 4.16(a)(2).  Under these 
circumstances, the veteran would meet the one disability 
ratable at 60 percent, which would mean he met the schedular 
criteria for a TDIU as early as February 1978.  Id.  

The Board has carefully and thoroughly reviewed the entire 
evidence of record and finds that the preponderance of the 
evidence is against the grant of an effective date earlier 
than April 29, 2002, for the award of a TDIU.  The reasons 
follow.

The RO assigned the effective date of April 29, 2002, based 
upon the informal claim for a TDIU submitted on that date.  
As stated above, at that time, he submitted a letter from a 
private physician, who determined that the veteran was 
totally "disabled . . . at this time" due to the service-
connected disabilities.  A June 2002 VA psychiatric 
evaluation report shows the examiner diagnosed post-traumatic 
stress disorder and assigned a Global Assessment of 
Functioning (GAF) score of 43.  See DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994) (a GAF score of 
43 is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)").  
Therefore, the RO's grant of an effective date of April 29, 
2002, which is the date of claim, for the award of a TDIU, is 
consistent with both the facts and the governing legal 
authority.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Because the veteran met the schedular criteria for a TDIU as 
early as February 1978, it must be determined if there was 
evidence of service-connected unemployability in the claims 
file, actually or constructively, between that date and the 
effective date of the total rating.  See Norris, 12 Vet. 
App. at 418.

The Board has thoroughly reviewed the evidence between 
February 1978 and the time the veteran filed his claim for a 
TDIU in April 2002 and finds that it does not contain any 
mention that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  In fact, there is evidence to the 
contrary.  For example, when examined in February 1978, the 
veteran reported he was working as a carpenter from 7:30 a.m. 
until 4:00 p.m. and then working as a bartender until 1:00 
a.m.  At an April 1978 VA examination, the veteran told the 
examiner that he was currently employed doing construction 
work.  Such is evidence against a finding that the veteran 
was unable to work.  In September 1979 and January 1980, the 
veteran had submitted applications for "work-study 
allowance" while attending school.  In the September 1979 
application, he indicated he was interested in VA operations 
and wanted a possible career with VA.  Both applications were 
approved.  In a June 1989 VA Form 4-5655, Financial Status 
Report, the veteran indicated he had been placed on 
"indefinite suspension" from the Post Office.  None of 
these records show evidence of service-connected 
unemployability.  While the June 1989 record shows he was 
placed on "indefinite suspension," there is no indication 
that it was due to service-connected unemployability.  

At an April 1993 VA examination, the veteran reported his 
past work history, which involved carpentry, painting, and 
repairing homes.  He stated he had gone to school and 
subsequently obtained a job at the Post Office.  The veteran 
reported he injured his neck in 1987 and underwent surgery.  
He had complications during the surgery, which resulted in 
his having a grand mal seizure during the surgery and 
dislocated his right shoulder.  He stated he subsequently 
failed the "fitness for duty test" and was relieved of his 
responsibilities at the Post Office.  The veteran noted that 
he had been put on a 10-pound restriction on lifting, which 
caused him to be unable to accomplish his work.  Thus, while 
this record shows that the veteran had been relieved of work, 
it is clear that it was due to non-service-connected 
disabilities.  

In December 1992, the veteran was hospitalized at VA with 
diagnoses of post-traumatic stress disorder and alcohol 
dependency.  The veteran reported having trouble with anger 
control and increased intrusive thoughts.  In a VA Form 21-
4138, Statement in Support of Claim, received that same 
month, the veteran asked that he be granted a 100 percent 
evaluation for post-traumatic stress disorder.  While the 
100 percent evaluation at that time contemplated the 
inability to work, there is no mention in either the 
hospitalization summary report or the veteran's statement 
that he was unable to secure or follow a substantially 
gainful occupation as the result of post-traumatic stress 
disorder, or any other service-connected disability or 
disabilities.  

The salient factor in all of these records, dated between 
1978 and 1992, is the absence of any notation that the 
veteran was unemployable due to service-connected 
disabilities.  Under Norris, there must be evidence of 
unemployability, and the fact that the veteran is 
hospitalized for a condition or asks that he be granted a 
100 percent evaluation does not necessarily render him or her 
unemployable.  Norris, 12 Vet. App. 413.  VA considered the 
veteran's December 1992 claim for increase in a May 1993 
rating decision.  It reclassified the service-connected 
psychiatric disorder to include post-traumatic stress 
disorder and continued the 10 percent evaluation.  Thus, the 
veteran's claim for entitlement to a 100 percent evaluation 
for a service-connected psychiatric disorder was considered 
at that time.  Consequently, the Board finds that there was 
no informal claim for a TDIU between February 1978 and the 
April 2002 claim.

For these reasons, the Board finds that the preponderance of 
the evidence is against a finding that there is documentation 
in the record that would have led an adjudicator to conclude 
that the veteran had submitted an informal claim for a TDIU 
prior to April 2002.  It has explained above why the evidence 
between February 1978 and April 2002 failed to establish that 
an informal claim for a TDIU had been filed.  Prior to 
February 1978, the veteran regularly reported he was working.  
The only time he indicated he was not working was during a 
March 1975 VA examination.  There, the veteran stated that he 
was not working as a result of "the overall economic and 
unemployment situation of the country."  He did not 
attribute his not working to a service-connected disability 
or disabilities.  Therefore, an informal claim for a TDIU has 
not been pending since the early 1970's.

The Board has determined that the date of the veteran's claim 
for a TDIU is April 29, 2002.  In making this determination, 
it must also consider whether there is evidence that an 
increase in disability occurred within one year preceding the 
date of claim that would be sufficient to warrant an earlier 
effective date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2) (2005); Hazan v. Gober, 10 Vet. App. 511, 518 
(1997).  

At the time the veteran submitted his claim for a TDIU on 
April 29, 2002, he attached a letter from a private 
physician, dated April 6, 2002, wherein the examiner stated 
that the veteran was totally disabled due to service-
connected disabilities.  This finding, which was dated within 
the one year prior to the date of the veteran's claim, would 
establish entitlement to a TDIU effective April 6, 2002.  
However, payment of VA benefits is effective the first day of 
the calendar month following the month in which the award 
became effective.  38 U.S.C.A. § 5111(a) (West 2002); 
38 C.F.R. § 3.31 (2005).  If the Board granted an effective 
date of April 6, 2002, it would not provide any additional 
compensation to the veteran, as the payment of the TDIU 
benefits began on May 1, 2002.  See Westberry v. West, 
12 Vet. App. 510 (1999).  In Westberry, the Court determined 
that the appellant had submitted an application for benefits 
in February 1993 and that the Board was not clearly erroneous 
in finding that she did not warrant an effective date earlier 
than March 1, 1993, for the benefit.  Id. at 514 citing to 
38 U.S.C.A. § 5111(a).  Again, granting an effective date at 
any time during the month of April 2002 would not provide any 
additional compensation to the veteran, and the Board finds 
no basis to award an effective date that will not benefit the 
veteran.  

In considering the other evidence within one year prior to 
the date of the veteran's claim for a TDIU, the Board has 
reviewed the VA treatment records and the private medical 
records and finds that the preponderance of the evidence is 
against a finding an earlier effective date would be 
warranted.  While the veteran complains of depression and 
ankle pain, which are symptoms associated with service-
connected disabilities, in none of these records is there 
evidence of unemployability due to service-connected 
disabilities.  Thus, there is no factual basis upon which to 
premise the grant of an effective date prior to April 29, 
2002, for the award of a TDIU.  

The veteran has asserted that he should be granted various 
effective dates for the award of a TDIU.  Included in those 
dates is April 1, 2000, which was the date he indicated on 
the VA Form 21-8940 that he became too disabled to work.  The 
Court and VA's General Counsel have interpreted the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as 
meaning that if the increase occurred (which includes 
individual unemployability) within one year prior to the 
claim, the increase is effective the date the increase was 
"factually ascertainable."  If the increase, however, 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  Assuming that the veteran 
was unemployable due to service-connected disability or 
disabilities as of April 1, 2000, this date is more than one 
year prior to the date of his claim and the appropriate 
effective date is therefore the date of claim-here, April 
29, 2002.  See 38 U.S.C.A. § 5110(a) and (b).  This also 
applies to the veteran's allegations of not having worked 
full time since 1994, as that is also more than one year 
prior to the date of the veteran's 2002 claim.  Id.  

At the hearing, the veteran expressed frustration in VA 
failing to inform him of his entitlement to individual 
unemployability benefits.  Although VA has a duty to notify 
veterans of their apparent eligibility for benefits, this 
duty does not establish a basis for a retroactive effective 
date.  See 38 U.S.C.A. § 7722 (West 2002).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than April 29, 2002, for a TDIU, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than April 29, 2002, for the award 
of a TDIU is denied.


REMAND

During the appeal for this claim, the veteran filed a claim 
for service connection for hepatitis C, which was denied by 
the RO in a March 2005 decision.  He has perfected an appeal 
as to this claim.  In the veteran's VA Form 9 that was 
received by the RO in August 2005, however, he indicated he 
wanted to have a hearing before the Board.  This issue was 
not discussed at the July 2005 hearing, as the veteran had 
not yet perfected an appeal as to this issue.  Thus, this 
claim must be remanded to schedule him for a hearing on this 
issue.  

In a July 2002 rating decision, the RO granted an increased 
rating for the service-connected psychiatric disorder, 
continued multiple ratings for service-connected 
disabilities, and denied service connection for several 
disabilities.  In August 2002, a document was submitted to 
the RO by way of facsimile, which showed the heading as 
"Notice of Disagreement with Rating Decision July 23, 
2002."  In an undated letter, the RO informed the veteran 
that it was not accepting the August 2002 facsimile as a 
valid notice of disagreement because it was not signed.  It 
noted that this determination was appealable and provided him 
with his appellate rights.  In November 2002, the veteran 
submitted a valid notice of disagreement as to the RO's 
determination that the August 2002 facsimile was not a notice 
of disagreement.  A statement of the case has not been 
issued.  Therefore, this claim must be remanded for issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Schedule the veteran for a Travel 
Board hearing in connection with the 
claim for service connection for 
hepatitis C.

2.  Furnish the veteran with a statement 
of the case as to the claim for whether a 
document received by facsimile on August 
10, 2002, is a valid notice of 
disagreement to the July 23, 2002, rating 
decision.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2005).  Thereafter, if an appeal has 
been perfected, it should be returned to 
the Board for appellate review.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs




